DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 1-16 and the species defined by cryptococcus neoformans and the protein of SEQ ID 2 coded by the gene of SEQ ID 1, in the reply filed on 08/08/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because it has been established that the different inventions have different classifications and areas of search.  Further the search of a method using recombinant organisms and a composition of chemical compounds require separate and distinct searches not required for each other.  The method of claim 1 is not dependent on the compounds of claim 17, nor do the compounds of claim 17 depend on the method of claim 1. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/08/2022.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the entire claimed invention.  
The analysis of Written Description stated in MPEP 2163 Provides determining: 1) What the claims as a whole covers; 2) A review of the entire application to understand how Applicant provides support for the claimed invention including each element and/or step; 3) Determination of whether there is sufficient written description to inform a skilled artisan that applicant was in possession of the claimed invention as a whole at the time the application was filed, including analyzing if a claim drawn to a genus, or more than one embodiment, provides description of a representative number of species to adequately describe the genus or embodiments.  
Regarding claims 1-16, the claims are drawn to a process for assaying compounds for  anti-fungal, anti-germinating, antibiotic or anti-herbal activity.  The method requires the uses of a yeast, bacteria or plants which are recombinant and have been designed to operably link a detectable reporter or marker to spore-specific or yeast-specific genes in the organism.  The effect of assayed compounds are then determined by signals form the reporter recorded before and after treatment with the compound.  Dependent claims list a series of specific genera and species of organisms, as well as types of reporter/marker gene.   
In the specification, the description of the claimed invention is provided throughout.  Specific description of what is meant by “spore-specific” and “yeast-specific” is provided at “[0039] “Spore-specific molecule” refers to any molecule, moiety, or protein that is highly overrepresented in abundance in spores relative to yeast. Conversely, “Yeast-specific molecule” refers to any molecule, moiety, or protein that is highly overrepresented in abundance in yeast relative to yeast. Specifically included in the terms are the proteins identified in Huang M, Hebert A S, Coon J J, Hull C M (2015) “Protein Composition of Infectious Spores Reveals Novel Sexual Development and Germination Factors in Cryptococcus, PLoS Genet 11(8): e1005490 (https://doi.org/10.1371/journal.pgen.1005490).”, and further ([0039]-[0042], of USPGPUP 20190300926, the publication of the instant application).  The instant specification provides the sequence of a number of proteins and genes identified from Crypotococcus neoformans which were found associated with yeast or spore growth.  The specification further describes examples of makers being operably linked to genes in Cryptococcus neoformans. 
The specification does not contain a description of additional sequences for other organisms such as other species of Cryptococcus or the further genera of Histoplasma, Blastomyces, Aspergillus, Coccidioides, Sporothrix, Penicillium, further no bacterial or plant genes are described, nor has applicant described that these genes, or even genes similar to the disclosed genes would be expected to be found in other genera of fungus, in bacteria or plants.  
Applicant describes a single embodiment of the invention using Cryptococcus neoformans as the test organism.  Further applicant has described a specific set of genes for this fungus which have been identified as spore specific or yeast specific.  
The state of the art is represented by applicant’s application, as well as Trail (USPGPUb 20050119306).  Trail discloses the creation of fungal strains with reporter genes linked to different metabolic pathways, and using the strains to detect mycotoxins.
In the case of a chemical invention, adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or  plan for obtaining the chemical invention claimed.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus (see MPEP 2163).
	It is the Examiner’s position that applicant only provided adequate written description to show possession of a process using Cryptococcus neoformans and the genes identified in the specification and listed with SEQ IDs, as no spore specific genes for other organisms are described or identified, nor yeast specific genes for other genera of yeast provided. One of ordinary skill in the art at the time of invention would thus not view the specification to show possession of these embodiments. 

Conclusion
No claim allowed. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657